FILED
                           NOT FOR PUBLICATION
                                                                               DEC 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10026

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-CR-00083-GEB-EFB-1
 v.

MIHRAN MELKONYAN,                                MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                Garland E. Burrell, Senior District Judge, Presiding

                          Submitted December 10, 2020**
                             San Francisco, California

Before: W. FLETCHER and IKUTA, Circuit Judges, and SCHREIER,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota, sitting by designation.
       Mihran Melkonyan appeals his sentence after a jury found him guilty of 24

counts of wire fraud, in violation of 18 U.S.C. § 1343, and 2 counts of mail fraud,

in violation of 18 U.S.C. § 1341. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

       The district court’s findings satisfy Fed. R. Crim. P. 32. At

sentencing, the court stated, “Defendant’s objections are not supported by

the trial record,” and “I adopt the findings in the presentence report to the

extent they’re not inconsistent with the findings that I have made during this

proceeding.” The court made clear that it was aware of defendant’s

objections, but disagreed with them, and expressly relied on the trial record

as well as the Presentence Report’s (PSR) resolution of disputed issues. See

United States v. Wijegoonaratna, 922 F.3d 983, 990 (9th Cir. 2019); United

States v. McClain, 30 F.3d 1172, 1174 (9th Cir. 1994) (per curiam). This

satisfies the court’s duty to state its resolution of disputed issues.

       The district court correctly calculated a 22-level increase to Melkonyan’s

offense level for amount of loss. The $500 amount in Application Note 3(F)(i) to

U.S.S.G. § 2B1.1 establishes “a presumed loss, setting a floor beneath which

neither ‘actual’ nor ‘intended’ loss may fall.” United States v. Yellowe, 24 F.3d

1110, 1113 (9th Cir. 1994) (emphasis omitted); see also United States v. King, 861


                                            2
F.3d 692, 694 n.1 (7th Cir. 2017) (noting that in 2000, the Sentencing Commission

moved Application Note 4 to Application Note 3(F)(i) and changed the minimum

loss amount from $100 to $500 per device). Here, because the number of

unauthorized access devices is not in dispute,1 multiplying that number by $500 is

the correct application of the Sentencing Guidelines, and the defendant’s subjective

intent as to actual loss is immaterial. See Yellowe, 24 F.3d at 1113.

      The court adequately explained Melkonyan’s sentence when it addressed the

parties’ objections to the PSR and heard separate arguments weighing the factors

under 18 U.S.C. § 3553. The court considered the facts in the trial record and those

presented in the PSR. The court specifically noted that the Guideline range of 210

to 262 months was “high,” but that it was supported by the court’s findings and

based on “illegal choices the defendant made.” Because the court demonstrated

that it made a reasoned decision, no procedural error occurred. United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Melkonyan essentially makes three arguments in support of his claim that

the sentence is substantively unreasonable: (1) the loss enhancement greatly



      1
        See United States v. Gainza, No. 19-10430, 2020 WL 7222136 (9th Cir.
Dec. 8, 2020) (referring with approval to the court’s use of the $500 minimum per
access device found in Application Note 3(F)(i) to determine amount of loss, even
when the number of access devices was disputed by the defendant).
                                           3
exceeds actual loss, (2) the sentence is disproportionately high under the § 3553(a)

factors, and (3) the court should have imposed the 168-month sentence

recommended in the PSR. The first two arguments are foreclosed by the court’s

proper calculation of the amount of loss and its explanation of the sentence. The

third argument ignores the fact that the 168-month recommendation in the PSR

pre-dated a 2-level enhancement and resulting guideline range adjustment at the

sentencing hearing.In light of the written objections and oral arguments made by

the parties, and the court’s subsequent findings of fact and explanation, the court

did not abuse its discretion in choosing a guideline-range sentence of 230 months.

      Finally, the district court correctly applied the preponderance of the evidence

standard to establish facts at sentencing. When a “sentencing enhancement for

amount of loss [is] not based on uncharged or acquitted conduct,” the district court

does not err when it uses a preponderance of the evidence standard. United States

v. Garro, 517 F.3d 1163, 1169 (9th Cir. 2008); see also United States v. Valle, 940

F.3d 473, 480 n.8 (9th Cir. 2019). The superseding indictment charged Melkonyan

with participating in a scheme to defraud. His conviction established that he

knowingly participated in the scheme and that the actions taken as part of the

scheme were reasonably foreseeable to him. Because the conduct leading to the

loss enhancement was charged in the indictment and Melkonyan was convicted of


                                          4
those charges, the court did not err when it applied the preponderance of the

evidence standard.

      AFFIRMED.




                                          5